Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (the “Agreement”) made and entered into as
of the Effective Date (defined below) by and between Wright Medical Group, Inc.,
a Delaware corporation (the “Company”), and [Name] (the “Indemnitee”).
     WHEREAS, it is essential to the Company and its Affiliates (defined below)
to retain and attract the most capable persons available as directors and
officers;
     WHEREAS, directors and officers of public companies are subject to an
increased risk of litigation and claims being asserted against them;
     WHEREAS, the Company’s Fourth Amended and Restated Certificate of
Incorporation, as amended by Certificate of Amendment of Fourth Amended and
Restated Certificate of Incorporation (the “Certificate of Incorporation”) and
Second Amended and Restated By-laws (the “By-laws”) of the Company require the
Company to indemnify its directors and officers and those serving its Affiliates
at its request to the fullest extent permitted by Delaware law, and the
Indemnitee has been serving and continues to serve as a director or officer of
the Company or an Affiliate of the Company in part in reliance on such
Certificate of Incorporation and By-laws;
     WHEREAS, Indemnitee is or has agreed to become or will continue to serve as
a director or officer of the Company or an Affiliate of the Company;
     WHEREAS, the Company desires (i) to provide Indemnitee with specific
contractual assurance that the protection promised by such Certificate of
Incorporation and By-laws will be available to Indemnitee (regardless of, among
other things, any amendment to or revocation of such Certificate of
Incorporation or By-laws, change in the composition of the Company’s Board of
Directors (“Board of Directors”), or any change in the ownership of the
Company), (ii) to provide for the indemnification of and the advancing of
expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement, and (iii) to the extent
insurance is available, to provide for continued coverage of Indemnitee under
the Company’s directors and officers liability insurance policies; and
     WHEREAS, Indemnitee is relying upon the rights afforded under this
Agreement in accepting or continuing Indemnitee’s position as a director or
officer of the Company or an Affiliate of the Company.
     NOW, THEREFORE, in consideration of the Indemnitee’s agreement to serve or
continue to serve as a director and/or officer of the Company or an Affiliate of
the Company and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company has agreed to the
covenants set forth herein for the purpose of further securing to the Indemnitee
the indemnification provided by the Certificate of Incorporation and the
By-laws:

1.   Definitions.

(a) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the applicable rules and
regulations thereunder.
(b) “Agreement” shall have the meaning specified in the introductory paragraph
hereof.
(c) “By-laws” shall have the meaning specified in the Recitals hereto.
(d) “Certificate of Incorporation” shall have the meaning specified in the
Recitals hereto.
(e) “Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a

 



--------------------------------------------------------------------------------



 



corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 20% or more of
the total voting power represented by the Company’s then outstanding Voting
Securities, or (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors and any new
director whose election by the Board of Directors or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the stockholders
of the Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of transactions) all or substantially all the Company’s
assets.
(f) “Claim” means any threatened, pending, or completed action, suit, or
proceeding, or any inquiry or investigation, whether instituted by the Company
or any other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit, or proceeding, whether civil, criminal,
administrative, investigative, or other and whether formal or informal.
(g) “Company” shall have the meaning specified in the introductory paragraph
hereof.
(h) “Expense Advance” shall have the meaning specified in Section 2.2.
(i) “Expenses” include attorneys’ fees and all other costs, expenses and
obligations (including, without limitation, experts’ fees, court costs,
retainers, transcript fees, duplicating, printing and binding costs, as well as
telecommunications, postage and courier charges) paid or incurred in connection
with investigating, defending, being a witness in or participating in, or
preparing to investigate, defend, be a witness in or participate in, any Claim
relating to any Indemnifiable Event.
(j) “Indemnifiable Amounts” include any and all Expenses, damages, judgments,
fines, penalties, excise taxes and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, fines, penalties, excise taxes or amounts
paid in settlement) arising out of or resulting from any Claim relating to an
Indemnifiable Event.
(k) “Indemnifiable Event” means any event or occurrence related to the fact that
Indemnitee is or was a director, officer, employee, or agent of the Company or
an Affiliate of the Company, or is or was serving at the request of the Company
as a director, officer, partner, trustee, employee, or agent of another foreign
or domestic corporation, partnership, joint venture, trust or other enterprise,
whether for profit or not, or by reason of anything done or not done by
Indemnitee in any such capacity.
(l) “Indemnitee” shall have the meaning specified in the introductory paragraph
hereof.
(m) “Independent Legal Counsel” means an attorney or firm of attorneys, selected
in accordance with the provisions of Section 3, who shall not have otherwise
performed services for

2



--------------------------------------------------------------------------------



 



the Company or Indemnitee within the last five (5) years (other than with
respect to matters concerning the rights of Indemnitee under this Agreement, or
of other indemnities under similar indemnity agreements).
(n) “Reviewing Party” means any appropriate person or body consisting of a
member or members of the Board of Directors or any other person or body
appointed by the Board who is not a party to the particular Claim for which
Indemnitee is seeking indemnification, or Independent Legal Counsel.
(o) “Voting Securities” are any securities of the Company that vote generally in
the election of directors.

2.   Basic Indemnification Arrangement; Advancement of Expenses.

  2.1.   In the event Indemnitee was, is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable, but in any event no later than
thirty days after written demand is presented to the Company, against any and
all Indemnifiable Amounts. For the avoidance of doubt, the foregoing
indemnification obligation includes, without limitation, claims for monetary
damages against Indemnitee in respect of an alleged breach of fiduciary duties,
to the fullest extent permitted under Section 102(b)(7) of the Delaware General
Corporation Laws.     2.2.   If requested by Indemnitee, the Company shall
advance (within five (5) business days of such request) any and all Expenses
incurred by Indemnitee (an “Expense Advance”). The Company shall, in accordance
with such request (but without duplication), either (i) pay such Expenses on
behalf of Indemnitee, or (ii) reimburse Indemnitee for such Expenses. Subject to
the limitations contained in Sections 2.3 and 2.4, Indemnitee’s right to an
Expense Advance is absolute and shall not be subject to any prior determination
by the Reviewing Party or any other person, that the Indemnitee has satisfied
any applicable standard of conduct for indemnification. In making any request
for an Expense Advance, Indemnitee shall submit to the Company a schedule
setting forth in reasonable detail the dollar amount expended or incurred and
expected to be expended or incurred. Each such listing shall be supported by the
bill, agreement, or other documentation relating thereto, each of which shall be
appended to the schedule as an exhibit.     2.3.   Notwithstanding anything in
this Agreement to the contrary, Indemnitee shall not be entitled to
indemnification or an Expense Advance pursuant to this Agreement in connection
with any Claim initiated by Indemnitee unless (i) the Company has joined in or
the Board of Directors has authorized or consented to the initiation of such
Claim or (ii) the Claim is one to enforce Indemnitee’s rights under this
Agreement.     2.4.   Notwithstanding anything in this Agreement to the
contrary, (i) the indemnification obligations of the Company under Section 2.1
shall be subject to the condition that the Reviewing Party shall not have
determined (in a written opinion, in any case in which the Independent Legal
Counsel is involved) that Indemnitee would not be permitted to be indemnified
under applicable law, and (ii) the obligation of the Company to make an Expense
Advance pursuant to Section 2.2 shall be subject to the condition that, if, when
and to the extent that the Reviewing Party determines that Indemnitee would not
be permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid (it being understood and agreed
that the foregoing agreement by Indemnitee shall be deemed to satisfy any
requirement that Indemnitee provide the Company with an undertaking to repay any
Expense Advance if it is ultimately determined that the Indemnitee is not
entitled to indemnification under applicable law); provided, however, that if
Indemnitee has commenced or thereafter commences legal proceedings in a court of
competent jurisdiction to

3



--------------------------------------------------------------------------------



 



      secure a determination that Indemnitee should be indemnified under
applicable law, any determination made by the Reviewing Party that Indemnitee
would not be permitted to be indemnified under applicable law shall not be
binding and Indemnitee shall not be required to reimburse the Company for any
Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). Indemnitee’s undertaking to repay such Expense Advances shall be
unsecured and interest-free. If there has not been a Change in Control, the
Reviewing Party shall be selected by the Board of Directors, and if there has
been such a Change in Control, the Reviewing Party shall be the Independent
Legal Counsel. If there has been no determination by the Reviewing Party within
thirty (30) days after written demand is presented to the Company or if the
Reviewing Party determines that Indemnitee would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee shall have the
right to commence litigation in any court in the State of Delaware having
subject matter jurisdiction thereof and in which venue is proper seeking an
initial determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee.

3.   Change in Control. The Company agrees that if there is a Change in Control
of the Company (other than a Change in Control which has been approved by a
majority of the Board of Directors who were directors immediately prior to such
Change in Control) then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and any Expense
Advance under this Agreement or any other agreement or the Certificate of
Incorporation or By-laws, now or later in effect, relating to Claims for
Indemnifiable Events, the Company shall seek legal advice only from Independent
Legal Counsel selected by Indemnitee and approved by the Company (which approval
shall not be unreasonably withheld). The Company agrees to pay the reasonable
fees of the Independent Legal Counsel referred to above and to indemnify fully
such counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.   4.   Indemnification for Additional Expenses. The
Company shall indemnify Indemnitee against any and all expenses (including
attorneys’ fees) and, if requested by Indemnitee, shall (within five
(5) business days of such request) advance such expenses to Indemnitee, which
are incurred by Indemnitee in connection with any action brought by Indemnitee
for (i) indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or the Certificate of Incorporation or By-laws,
now or later in effect relating to Claims for Indemnifiable Events and/or
(ii) recovery under any directors and officers liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment, or
insurance recovery, as the case may be.   5.   Partial Indemnity. If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of the Expenses, judgments, fines, penalties, and
amounts paid in settlement of a Claim but not, however, for all of the total
amount of the Claim, the Company shall nevertheless indemnify Indemnitee for the
portion of the Claim to which Indemnitee is entitled. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any or all Claims relating in whole or
in part to an Indemnifiable Event or in defense of any issue or matter related
to an Indemnifiable Event, including dismissal without prejudice, Indemnitee
shall be indemnified against all Expenses incurred in connection therewith.   6.
  Burden of Proof. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder
the Reviewing Party or court shall presume that the Indemnitee has satisfied the
applicable standard of conduct and is entitled to indemnification, and the
burden of proof shall be on the Company to establish, by clear and convincing
evidence, that Indemnitee is not so entitled.

4



--------------------------------------------------------------------------------



 



7.   Reliance. For purposes of this Agreement, Indemnitee shall be deemed to
have acted in good faith and in a manner he or she reasonably believed to be in
or not opposed to the best interests of the Company if Indemnitee’s actions or
omissions to act are taken in good faith reliance upon the records of the
Company, including its financial statements, or upon information, opinions,
reports or statements furnished to Indemnitee by the officers or employees of
the Company in the course of their duties, or by committees of the Board of
Directors, or by any other person (including legal counsel, accountants,
consultants and financial advisors) as to matters Indemnitee reasonably believes
are within such other person’s professional or expert competence and who has
been selected with reasonable care by or on behalf of the Company. In addition,
the knowledge and/or actions, or failures to act, of any other director,
officer, agent or employee of the Company shall not be imputed to Indemnitee for
purposes of determining the right to indemnity hereunder.   8.   No
Presumptions. For purposes of this Agreement, the termination of any claim,
action, suit, or proceeding by judgment, order, settlement (whether with or
without court approval), or conviction, or upon a plea of nolo contendere or its
equivalent shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Company (including, without limitation, the Board of
Directors, any committee of the Board of Directors, legal counsel, or the
stockholders) to have made a determination as to whether Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by the Company (including, without limitation, the Board of
Directors, any committee of the Board of Directors, legal counsel, or the
stockholders) that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief.   9.   Nonexclusivity. The rights of the Indemnitee under
this Agreement shall be in addition to any other rights that Indemnitee may have
under the Company’s Certificate of Incorporation or By-laws or the General
Corporation Law of the State of Delaware. To the extent that a change in the
General Corporation Law of the State of Delaware (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Certificate of Incorporation, By-laws or this Agreement, it
is the intent of the Company and Indemnitee that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change.   10.   Amendments;
Waiver. No supplement, modification, or amendment of this Agreement shall be
binding unless executed in writing by the Company and Indemnitee. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions of this Agreement, nor shall such waiver
constitute a continuing waiver.   11.   Insurance and Subrogation.

  11.1.   To the extent the Company or an Affiliate of the Company maintains an
insurance policy or policies providing directors and officers liability
insurance, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms and to the maximum extent of the coverage available for
any Company or Affiliate director or officer.     11.2.   The Company represents
that it presently has in force and effect directors and officers liability
insurance on behalf of Indemnitee against certain customary liabilities which
may be asserted against or incurred by Indemnitee. The Company hereby agrees
that, so long as Indemnitee shall continue to serve as a director or officer,
and thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or completed proceeding, whether civil, criminal,
administrative or investigative, by reason of the fact that Indemnitee served as
an officer or director, the Company shall purchase and maintain in effect for
the benefit of Indemnitee such insurance providing (a) coverage at least
comparable to that presently provided or (b) if such

5



--------------------------------------------------------------------------------



 



      coverage is hereafter changed to provide any enhanced rights or benefits,
the same coverage provided to the most favorably insured of the Company’s
directors or officers; provided, however, if, the then Board of Directors
determines in good faith that, either (x) the premium cost for such insurance is
substantially disproportionate to the amount of coverage, or (y) the coverage
provided by such insurance is so limited by exclusions that there is
insufficient benefit from such insurance, then and in that event, the Company
shall not be required to maintain such insurance; provided further, however,
that if, after a Change in Control, the Board of Directors determines that the
Company shall not be required to maintain such insurance, the Company shall be
required to purchase a “tail” policy which (i) has an effective term of six (6)
years from a Change in Control, (ii) covers Indemnitee for actions and omissions
occurring on or prior to the date of the Change in Control, (iii) contains terms
and conditions that are, in the aggregate, no less favorable to Indemnitee than
those of the Indemnitee immediately prior to the Change in Control. The Company
shall promptly notify Indemnitee of any good faith determination to reduce or
not provide such coverage.     11.3.   In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents reasonably necessary to enable the
Company effectively to bring suit to enforce such rights.

12.   No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Certificate of Incorporation,
By-law or otherwise) of the amounts otherwise indemnifiable under this
Agreement.   13.   Defense of Claims. The Company shall be entitled to
participate in the defense of any Claim relating to an Indemnifiable Event or to
assume the defense of such Claim, with counsel reasonably satisfactory to the
Indemnitee; provided, however, that if Indemnitee believes, after consultation
with counsel selected by Indemnitee, that (i) the use of counsel chosen by the
Company to represent Indemnitee would present such counsel with an actual or
potential conflict of interest, (ii) the named parties in any such Claim
(including any impleaded parties) include both the Company and Indemnitee and
Indemnitee concludes that there may be one or more legal defenses available to
him or her that are different from or in addition to those available to the
Company, or (iii) any such representation by such counsel would be precluded
under the applicable standards of professional conduct then prevailing, then
Indemnitee shall be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel in respect of any particular Claim)
at the Company’s expense. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any Claim relating to an
Indemnifiable Event effected without the Company’s prior written consent. The
Company shall not, without the prior written consent of the Indemnitee, effect
any settlement of any Claim relating to an Indemnifiable Event which the
Indemnitee is or could have been a party unless such settlement solely involves
the payment of money and includes a complete and unconditional release of
Indemnitee from all liability on all claims that are the subject matter of such
Claim. Neither the Company nor Indemnitee shall unreasonably withhold its or his
or her consent to any proposed settlement; provided that Indemnitee may withhold
consent to any settlement that does not provide a complete and unconditional
release of Indemnitee.   14.   Binding Effect. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors, assigns, including any direct or indirect successor
by purchase, merger, consolidation, or otherwise to all or substantially all of
the business and/or assets of the Company, spouses, heirs, executors, and
personal and legal representatives. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director or officer of
the Company or of any other enterprise at the Company’s request. The Company
shall require and cause any successor to all or substantially all of the
business and/or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee and his or her counsel, expressly to assume
and agree to perform this

6



--------------------------------------------------------------------------------



 



    Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.   15.  
Severability. The provisions of this Agreement shall be severable in the event
that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void, or otherwise unenforceable in any respect, and the validity
and enforceability of any such provision in every other respect and of the
remaining provisions of this Agreement shall not be in any way impaired and
shall remain enforceable to the fullest extent permitted by law.   16.  
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed in such state without giving effect to the principles of
conflicts of laws.   17.   Specific Performance. The parties recognize that if
any provision of this Agreement is violated by the Company, Indemnitee may be
without an adequate remedy at law. Accordingly, in the event of any such
violation, Indemnitee shall be entitled, if Indemnitee so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as Indemnitee may elect to pursue.   18.  
Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this Agreement.   19.   Entire Agreement. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior understandings and agreements between the
parties, whether written or oral, with respect to the subject matter hereof.    
  IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

AGREED AND ACCEPTED

              Accepted by Wright Medical Group, Inc. and effective as of        
                                                             (the “Effective
Date”)        
 
           
WRIGHT MEDICAL GROUP, INC.
      [NAME]    
 
           
By:
 
       
 
                 
Title:
 
           
 
     
 
   

7